PER CURIAM.
This is an appeal from final judgment in a suit for real estate commission tried before the court without a jury. We have examined the record in this cause which involves much conflicting testimony and have also considered the briefs of counsel for the respective parties. The able trial judge who heard the testimony was in a better position to resolve the conflicts and judge the credibility of the witnesses than is this court. Great weight should be given to the correctness of the comprehensive final judgment entered by him. First America Develop. Corp. v. County of Volusia, Fla.App.(1st), 298 So. *222d 191 (1974); Peacock v. Carver, Fla.App.(1st), 315 So.2d 214 (1975). The judgment is supported by competent substantial evidence and we find that the trial judge did not err in his application of the law to the facts as he found them.
Affirmed.
RAWLS, Acting C. J., and McCORD, J., concur.
SMITH, J., dissents, without opinion.